Case 3:17-cv-00601-MHL Document 124-6 Filed 06/06/19 Page 1 of 3 PageID# 2197




                                                EXHIBIT FIVE




                                               QUINN STATEMENT



                   Internet URL: https://www.youtube.com/watch?v=IF7aUS6A5-I




      ►      ►!      40 13:39/ 34:30


   What's wrong with Jason Goodman from
   Crowdsource the Truth Kennedy review
                 quinn michaels

                                  16K
                                                                          297 views

        Add to      ^ Share       • • • Mc f




Streamed live 54 minutes ago
Thank you for your support.
Paypal: https://paypal.me/rahulaclub
Patreon: https://patreon.com/rahulaciub




                                                     21

Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-6 Filed 06/06/19 Page 2 of 3 PageID# 2198




 13:30             But, it went real bad real quick in the background. I mean it went real bad real
                   fast after that livestream when I didn't want to fight with Dave Acton and all the
                   other YouTubers.




                                               Pam Alderete Beautiful

                                               CrowdsoLirce the Truth 2 what kind of fair minded
                                               person blocks me and continues to make videos
                                               slandering me
                                               Sallie Ryder Money is dirty. Flowers are beautiful
                                               and smell delightful
                                               RICK ROLLEDfFaCTz} thanks for giving us this nice
                   .0' . .                     view man
         -■j         M'-"
                                               Crowdsource the Truth 2 Kennedy lied in her video,
                        f; '   C -
                                               rVe never used bots and wouldn't even know how to
           ■*       - \.C'      1
                         t     ■ (f-   ■
                                               XUGXUG


                one:                           James Smith Tinder mans back

                                               Crowdsource the Truth 2 I also didn't end the
                                               Patreon stream abruptly, almost everything she said
                                               was a lie

                                               XUGXUG Little Red             What Up Q
                20:36/34:30
                                           %   Marcus Conte Homo \o\
                                                                      HIDE CHAT




                                                    22
Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-6 Filed 06/06/19 Page 3 of 3 PageID# 2199



                                                                  iviiL,! i<aci wci V(3i iic:>   yuy

         ' .. ■«" ^"."                                    'I
 *>!,' ■ ''i;>''''V -' ' ''.' 'i ~                 *■ '^'
                                                                  MRDEWITY loser


                                                                  Olivia @Crowdsource the Truth 2 #ReleaseTheTexts

                                                                  CrowdsoLirce the Truth 2 you are a liar and unwilling
                                          ,            "R.
                             ■

                                                                  to have an fair and open discussion about it

                                                                  Michael Cervantes Tindr is safe for the moment
 ji-.                ♦             \          :•
                                 'j-r Wltp.          T-
                                                                  Crowdsource the Truth 2 tell her to present the
        O          □                    []                        evidence she claims to have that I used bots, there is
                                                                  none


                                                                  Crowdsource the Truth 2 that's all bye

                                                                  James Smith The Trash man is in the house,


                                                                  jere lee Bot a lot?

           orv-7         ,




                                                               W'diuiiiiy say


                                                               XUGXUG Two Trolls


                                                               Marcus Conte Jason bottom.


                                                               Sallie Ryder This is just sooo sad.

                                                               CrowdsoLirce the Truth 2 you are resisting having a
                                                               conversation about this

                                                               Kevinhero66 H Projection

                                                               Crowdsource the Truth 2 of course you are

                                                               Crowdsource the Truth 2 I do not agree to that

                                                               XUG XUG Magic is Good




                                                                               23
Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
